IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-07,243-29


EX PARTE JOHNNY AL HUNTER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 296-80573-91 IN THE 296TH DISTRICT COURT

FROM COLLIN COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to thirty years' imprisonment. He did not appeal his conviction.
	In his present application, Applicant raises three grounds challenging his conviction and
sentence. On December 23, 1992, we entered an order citing Applicant for abuse of the writ. Because
this order continues to be in effect, we dismiss his application.   	
	We also instruct the Honorable Louise Pearson, Clerk of the Court of Criminal Appeals, not
to accept or file the instant application for a writ of habeas corpus, or any future application attacking
this conviction unless Applicant is able to show in such an application that any claims presented
have not been raised previously and that they could not have been presented in a previous application
for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).
	A copy of this order shall be sent to the Texas Department of Criminal Justice, Correctional
Institutions Division.
Filed: May 26, 2010
Do Not Publish